Citation Nr: 0016123	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York





THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from February 7, 1995 to 
May 8, 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter dated in October 
1998 from the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim seeking entitlement to Chapter 30 educational benefits.  
The Board notes that although this decision letter is not of 
record, the statement of the case makes reference thereto and 
reiterates the contents thereto.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 7, 1995 
to May 8, 1997, when she was honorably discharged for the 
convenience of the Government.  Her DD Form 214 reflects that 
the separation authority was "AR 635-200, PARA 6-3B(1);" 
the separation code was "MDG;" and the narrative reason for 
separation was "PARENTHOOD."

2.  According to the information contained in the claims 
file, the veteran's original term of enlistment was four 
years.

3.  The veteran's discharge was voluntary.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.




CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 1991 and 
Supp. 1999); 38 C.F.R. § 21.7042 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds find that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Information contained in the claims file to include the DD 
214 and data from the Department of Defense (DOD) reflects 
that the veteran served on active duty from February 7, 1995 
to May 8, 1997, when she was honorably discharged for the 
convenience of the Government.  The veteran's original term 
of enlistment was four years.  Her DD Form 214 reflects that 
the separation authority was "AR 635-200, PARA 6-3B(1);" 
the separation code was "MDG;" and the narrative reason for 
separation was "PARENTHOOD."  According to Army 
Regulations, the veteran's type of discharge was voluntary in 
nature.  Her separation code confirms that the reason for 
separation was Parenthood.  The Board notes that according to 
Army Regulations, individuals who are separated with a 
separation authority of 635-200, PARA 6-3A or B and with the 
separation code of "KDB" are separated due to hardship.  
However, as noted, Army Regulations specifically provide that 
individuals separated with a separation authority of 635-200, 
PARA 6-3B(1) or (2) and with the separation code of "MDG" 
are separated due to Parenthood, not due to hardship.  

In correspondence of record, the veteran presented her 
contentions.  The veteran contends that she is entitled to 
receive educational assistance under the Chapter 30 program.  
The veteran asserts that although she did not complete her 
term of enlistment, the requirements of VA regarding her 
service were reduced because she received a hardship 
discharge under Army regulation 635-200, paragraph 6-3B(1).  
In addition, she asserts that when she was counseled prior to 
her discharge from service, she was told that she would 
receive one month of entitlement for each month of active 
duty service which means that she is entitled to 20 months of 
entitlement of educational assistance benefits.  She 
maintains that it is provided that Parenthood is a hardship 
discharge.  

The Board has considered the contentions advanced by the 
veteran, but must point out that the legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, that statute bases 
eligibility for educational benefits under Chapter 30, Title 
38, United States Code, for a veteran who first enters active 
duty after June 30, 1985, on whether she serves at least 
three years' continuous active duty.  38 U.S.C.A. 
§ 3011(a)(1)(B)(i).  If she does not have at least three 
years' continuous active duty after June 30, 1985, she might 
still be eligible if she is discharged due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty, or for the convenience of the 
Government, if certain other criteria are met.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. 
§ 3018A.  Finally, notwithstanding any other provision of 
law, educational assistance may be provided for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.  As noted above and below, 
however, the veteran was not involuntarily discharged so 
benefits may not be awarded under these provisions.  

In this case, the veteran first entered active duty on 
February 7, 1995.  She served on active duty until May 8, 
1997, when she was honorably discharged with 2 years, 3 
months, and 2 days of active duty.  Therefore, the criteria 
set out in 38 U.S.C.A.  3011(a)(1)(A)(i) requiring three 
years of active duty have not been met.  However, as noted 
above, the veteran might still be eligible if she was 
discharged due to service-connected disability, a pre-
existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty; or for 
the convenience of the Government, in the case of an 
individual who completed not less than 20 months of 
continuous active duty if the initial obligated period of 
active duty of the individual was less than three years or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active duty of the individual was at least 3 years; 
or was discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

At the outset, the Board notes that the veteran does not 
contend nor does the record show that she was discharged due 
to service-connected disability, a pre-existing medical 
condition, and/or physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty.  

In addition, the Board notes that although the veteran was 
discharged for the convenience of the Government, she served 
less than 30 months.  Moreover, according to Army 
Regulations, she was discharged on a voluntary basis.  Thus, 
her discharge which was considered to be for the 
"convenience of the Government" does not meet the criteria 
of the "convenience of the Government" exception under 38 
U.S.C.A. § 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5).

As noted, it is the primary contention of the veteran that 
although she did not complete her term of enlistment, the 
requirements of VA regarding her service were reduced because 
she received a hardship discharge under Army regulation 635-
200, paragraph 6-3B(1).  However, as set forth above, her 
discharge was not in fact a hardship discharge, it was a 
Parenthood discharge under the applicable Army Regulation and 
separation code.  Thus, that contention is not meritorious.  

Finally, with regard to the veteran's argument that when she 
was counseled prior to her discharge from service, she was 
told that she would receive one month of entitlement for each 
month of active duty service which means that she is entitled 
to 20 months of entitlement of educational assistance 
benefits, the Board notes that this is misplaced.  Erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).  

Based on the foregoing, the Board finds that the veteran has 
not met the basic eligibility criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.  Thus, 
her claim must be denied.


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

